ORDER

This matter came before the Court on the Joint Petition for Suspension of Respondent by Consent for Sixty Days submitted by the Attorney Grievance Commission of Maryland, Petitioner, and David L. Zeiger, Respondent. The Court having considered the Petition, it is this 28th day of August, 1997,
ORDERED by the Court of Appeals of Maryland that the Respondent, David L. Zeiger, be, and he hereby is, suspended from the practice of law in the State of Maryland for a period of sixty (60) days, effective immediately, for his violation of Rules 3.4(a), 4.1(a) and 8.4(c) of the Maryland Rules of Professional Conduct; and it is further
ORDERED, that the Clerk of this Court shall remove the name of David L. Zeiger from the register of attorneys in this Court and shall certify that fact to the Trustee of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in this State in accordance with Rule 16-713.